Citation Nr: 1526049	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-19 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to January 2, 2013, and a rating in excess of 70 percent since then for major depressive disorder and panic disorder.

2.  Entitlement to an initial disability rating in excess of 10 percent prior to January 2, 2013, and a rating in excess of 20 percent since then for rheumatoid arthritis of the left knee.

3.  Entitlement to an initial disability rating in excess of 10 percent for rheumatoid arthritis of the right knee.


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which granted service connection for bilateral rheumatoid arthritis of the knees and major depressive disorder and panic disorder.  


FINDINGS OF FACT

1.  Prior to January 2, 2013, the Veteran's major depressive disorder and panic disorder did not manifest symptomatology that would be productive of more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and was not characterized by flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; spatial disorientation; inability to establish and maintain effective relationships; or neglect of personal appearance and hygiene.

2.  At no point during the appeal period has the Veteran's major depressive disorder and panic disorder been productive of total occupational and social impairment manifested by gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

3.  Prior to January 2, 2013, the Veteran's left knee rheumatoid arthritis resulted in painful motion but no compensable limitation of motion. 
 
4.  Since January 2, 2013, the Veteran's left knee rheumatoid arthritis has resulted in limitation of leg extension to 15 degrees. 

5.  At no point during the appeal period, has the Veteran's left knee rheumatoid arthritis been productive of ankylosis, recurrent subluxation or instability, dislocated or removed cartilage, impairment of tibia or fibula, or genu recurvatum.

6.  For the entire appeal period, the Veteran's right knee rheumatoid arthritis                        has been productive of painful motion but no compensable limitation of motion, ankylosis, recurrent subluxation or instability, dislocated or removed cartilage, impairment of tibia or fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent prior to January 2, 2013, for major depressive disorder and panic disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2014).

2.  The criteria for a disability rating in excess of 70 percent for major depressive disorder and panic disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130 Diagnostic Code 9434 (2014).

3.  The criteria for a disability rating in excess of 10 percent prior to January 2, 2013, for rheumatoid arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.10, 4.40, 4.45, 4.59, Diagnostic Code 5002 (2014).

4.  The criteria for a disability rating in excess of 20 percent since January 2, 2013, for rheumatoid arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.10, 4.40, 4.45, 4.59 4.71, Diagnostic Codes 5002, 5261 (2014).

5.  The criteria for a disability rating in excess of 10 percent for rheumatoid arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.10, 4.40, 4.45, 4.59 Diagnostic Code 5002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran's claim for higher ratings arises from a disagreement with the initial evaluations assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, private treatment records, and Social Security Administration (SSA) disability records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran underwent VA examinations in April 2010 and January 2013 which involved a review of the claims file, in-person interviews, physical and psychological assessments, including range of motion testing.  The Board finds these examinations to be adequate to evaluate the impact of the Veteran's disability on her earning capacity as the effects of the conditions have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the Veteran does not report that her conditions have worsened since her most recent VA examinations and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83   (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  However, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

III.  Analysis

1.  Major Depressive Disorder and Panic Disorder

The Veteran's psychological disability is rated under diagnostic code 9434 at 30 percent from March 19, 2009 to January 2, 2013, and 70 percent since then.  The Veteran contends that the severity of her condition warrants higher ratings.

The General Rating Formula for Mental Disorders provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130. 

At an April 2009 psychological assessment, the Veteran complained of social isolation, racing thoughts, depression, heart palpitations, nightmares, and insomnia.  She reported previous suicidal ideation but denied current suicidal or homicidal ideation.  She was neatly dressed and groomed with clear, logical speech. Cognitively the Veteran was within normal limits in terms of thought process, concentration, insight and judgment.  The Veteran's affect was dysphoric but appropriate to content and within normal limits.  She was assessed with chronic, mild to moderate PTSD symptomatology, panic disorder and depressive disorder.

At an April 2010 VA examination the Veteran complained of depression and anxiety attacks, (often precipitated by driving over a bridge), sadness and being withdrawn.  She stated she had had suicidal ideation at one point but not currently, or since she had begun medication.  She reported difficulty sleeping, distressing recollections 2-3 times per week, flashbacks twice weekly, anxiety, avoidance, hypervigilance, but no paranoid or homicidal ideation.  She was noted to be well groomed, with a restricted affect.  Speech and thought processes were within normal limits.  She was noted to have panic attacks 3 times per month.  She was diagnosed with PTSD, major depressive disorder and panic disorder. 

Treatment records following the April 2010 examination continue to show mild to moderate depression with occasional increases in severity due to immediate health concerns or familial relationship problems but intact cognition throughout and a lack of suicidal or homicidal ideation. 

A July 2011 SSA evaluation concluded that the Veteran's psychiatric disabilities produced moderate difficulties with maintaining social functioning and concentration, persistence or pace, but only mild restrictions on daily activities.  

A January 2013 examination found that the it is more likely than not that the Veteran's PTSD and major depressive disorder symptom severity had substantially increased since the last C&P examination.  The examiner noted the Veteran reported additional social impairment resulting in increased isolation, loss of previously enjoyed recreation, and in aspects of independent functioning as the Veteran's daughter has increasingly taken on responsibilities associated with chores outside the home and motivating the Veteran to take more responsibility for personal hygiene.  As a result, the Veteran's symptoms were assessed as moderate/severe.  The examiner opined that the Veteran's symptoms of interpersonal relationship impairment would inhibit working with coworkers, supervisors, and the public to a moderate/severe extent and that the Veteran's symptoms interfere with attention, concentration, and memory which would impact the ability to understand and follow instructions, retain instructions, communicate effectively, and solve technical or mechanical problems to a moderate extent.  The examiner also opined that it is more likely than not that the claimant's symptoms interfere with motivation and drive which would impact the claimant's ability to maintain task persistence and pace, the ability to arrive to work on time, and the ability to work a regular schedule without excessive absences to a moderate/severe extent.  The examiner also noted the several factors of adequate social and occupational functioning including, efforts to advance one's self (active mental health care), conformance to social standards of the environment, absence of gross deficiencies in judgment and freedom from the need for supervision, retaining of one social relationship established prior to military service and retaining of some social relationships within the primary support group and family. 

The Board finds that prior to January 2, 2013, the Veteran's condition did not warrant a rating in excess of 30 percent.

Depression, anxiety and difficulty sleeping appear to be the primary manifestations of the Veteran's psychological disability during that period.  Self-esteem issues, social withdrawal, and infrequent panic attacks were also manifested.  These manifestations are characteristic of an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Although they have led to avoidance of crowds and bridges, prior to January 2013, the Veteran's general functioning is largely satisfactory with normal routine behavior, self-care, and conversation.  

Although there is indication of suicidal ideation at some point prior to the appeal period, it does not appear the Veteran has exhibited suicidal or homicidal ideation during the appeal period.  

Although there are some indications of difficulty maintaining social relationships, these seem to involve physically abusive ex-boyfriends or occasional arguments with family, and are not symptomatic of the Veteran's psychiatric condition.  The Veteran did display a loss of control over self-care, behavior, or physical responses to emotion and her cognitive functioning appears to be intact.

Although the Veteran has been unemployed throughout the period under consideration, it does not appear that her ability to work was significantly inhibited by her psychiatric disability prior to January 2013.  Indeed she reported intensively seeking work at her April 2010 examination and that her inability to find a job was a significant source of her anxiety.  Her concerns about being able to work generally have related to her physical problems.

Additionally, the Veteran did not routinely manifest flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks);  impaired judgment; impaired abstract thinking; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene prior to January 2013.  

As the Veteran's symptoms do not indicate cognitive difficulties or significant difficulties establishing and maintaining relationships, a rating in excess of 30 percent prior to January 2013 is not warranted

The Veteran's symptomatology seems to have increased significantly by the time of the Janaury 2, 2013, examination.  However, a 100 percent rating is not warranted at any point as the evidence does not indicate that the Veteran has manifested any of the characteristic symptomatology associated with total occupational and social impairment or that she is totally precluded from functioning behaviourally or mentally.  

2.  Bilateral Rheumatoid Arthritis of the Knees

The Veteran was granted service connection for rheumatoid arthritis of both knees in a June 2010 rating decision, a 10 percent rating was subsequently assigned effective March 19, 2009, under Diagnostic Codes 5002 for rheumatoid arthritis.  The Veteran has since been granted a 20 percent rating effective January 2, 2013, under Diagnostic Code 5261 for limitation of left knee motion.  The Veteran maintains that higher ratings are warranted for both knees. 

Diagnostic Code 5002 provides that rheumatoid (atrophic) arthritis will be rated based on either as an active process or on the basis of chronic residuals, and the higher rating will be assigned.  Ratings for rheumatoid arthritis as an active process will not be combined with the residual ratings for limitation of motion or ankylosis.

Under Diagnostic Code 5002, rheumatoid arthritis as an active process is to be rated 20 percent for one or two exacerbations a year in a well-established diagnosis; 40 percent for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year; 60 percent for symptoms that are less than criteria for 100 percent rating, but with weight loss and anemia, that are productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods; and a 100 percent rating for constitutional manifestations associated with active joint involvement that is totally incapacitating. 	

The record does not show the Veteran is completely incapacitated or has suffered frequent incapacitating episodes due to her arthritic knees.  The Veteran has reported occasional fever and chills associated with her rheumatoid arthritis.  However, she has not reported severely incapacitating episodes during the appeal period and the evidence of record does not demonstrate definite impairment of health with weight loss or anemia associated with her rheumatoid arthritis.  Therefore ratings under Diagnostic Code 5002 are not warranted. 

However, under Diagnostic Code 5002, chronic residuals such as limitation of motion or favorable or unfavorable ankylosis are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where the limitation of motion of the specific joint or joints involved is noncompensable (0 percent) under the diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Such ratings of chronic residuals under Diagnostic Code 5002 are to be combined, not added.  38 C.F.R. § 4.71a. 

Under DC 5260, which evaluates limitation of knee flexion, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, which evaluates limitation of knee extension, a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under DCs 5003-5010 and DC 5257 (or under DCs 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 or DC 5261.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45; Mitchell.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

In March 2009, the Veteran reported that her left knee would occasionally lock and cause her to fall.  A joint assessment noted effusion and tenderness to palpation bilaterally with full passive range of motion productive of pain and stiffness.  

At an April 2010 VA examination the Veteran reported being able to walk a mile but complained of swelling, aches and fatigue, aggravated by weight bearing.  The Veteran reported occasional fevers and chills which were associated with her rheumatoid arthritis.  The examiner noted pain, crepitus, and tenderness to palpation in both knees, but no rubor, swelling, edema, or erythema.  Range of motion was noted to be normal upon repetition with full strength, normal sensation, and normal reflexes. 

VA treatment records following the examination show continued crepitus and occasional effusion as well as diminished range of motion of the left knee.  The Veteran reported using a cane to assist in ambulation in her June 2011 SSA disability claim, at which time she also reported difficulty kneeling, squatting and climbing stairs.  

In January 2013 the Veteran reported swelling and cracking in her knees with the right knee being worse that the left.  Flare-ups causing increased pain were reported as well as the left knee occasionally giving way.  Range of motion of the right knee showed flexion limited to 110 degrees with painful motion evidenced at 90 degrees. Right knee extension was normal at 0 degrees.  Left knee flexion was limited to 100 degrees with painful motion beginning at 90 degrees.  Extension was limited to 10 degrees.  Range of motion was consistent for the right knee following repetition.  However, repetitive range of motion testing further reduced extension of the left knee to 15 degrees.  

The examiner observed weakened and reduced movement, pain, and swelling on both knees with some atrophy of the left knee.  Right knee flexion strength was 5/5 and right knee extension strength was 4/5.  Flexion strength was 4/5 and extension strength was 3/5 for the left knee.  No anterior, posterior or mediolateral instability was observed in either knee and no meniscal problems were detected.  The Veteran was noted to walk with a cane however and to be restricted in her ability to stand or walk for extended periods or to traverse stairs. 

The Board finds that a rating in excess of 10 percent is not warranted for the right knee for the duration of the appeal period or for the left knee prior to January 2, 2013, and that a rating in excess of 20 percent is not warranted for the left knee at any point.  

The Veteran's right knee has not been limited to a compensable range of motion, even factoring pain and repetition, at any point during the appeal period.  Compensation for pain is limited to a single 10 percent disability rating per joint when there is "no actual or compensable limitation of motion."  See Mitchell, 25 Vet. App. at 36.  As such, a 10 percent rating for painful motion without compensable loss of flexion or extension is appropriate.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202; Mitchell, id.

The Veteran's left knee range of motion was not limited to a compensable amount before the January 2013 VA examination, although painful motion was demonstrated.  Therefore a 10 percent rating is appropriate prior to January 2, 2013, based on painful motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202; Mitchell, id.  At the January 2013 examination the Veteran's left knee extension was limited to 15 degrees following repetition.  Therefore, a 20 percent evaluation is warranted for the left knee from that point.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.59; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Other Diagnostic Codes

The Board has also considered evaluations under other diagnostic codes related to the knee.  However, the record does not demonstrate ankylosis, meniscal damage, impairment of the tibia or fibula, or genu recurvatum of either knee.  Although the Veteran has reported instability of the left knee, it has not been detected at either VA examination or in other treatment records.  The Veteran is competent to report observable symptoms such as instability, and the Board notes the use of a cane for ambulation.  However the Veteran has generally attributed her instability alternatively to her left leg and occasionally to her left knee specifically, indicating that the source of the instability may be related to her hip, ankle or knee.  As there is no showing of knee instability upon examination, the Board does not find that the Veteran's reported leg instability is a manifestation of her left knee condition. 

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating under any other diagnostic codes.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert.

3.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The rating criteria contemplate the specific symptoms directly associated with the Veteran's disabilities.  Her knee disabilities are productive of painful and reduced motion resulting in limitation of extension, difficulty with ambulating, weight bearing, kneeling, crouching and traversing stairs; requiring the use of cane.  These functional effects are contemplated by the rating schedule, including the assigned evaluations.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37. 

Likewise, the Veteran's psychiatric disability is productive of depression, anxiety, difficulty sleeping, low self-esteem, social withdrawal, and infrequent panic attacks; manifestations that are contemplated in the rating schedule. 

Addressing the interplay between the Veteran's service-connected disabilities, the Board does not find that there exists a manifestation resultant from them that is not addressed by the awarded ratings.  The Veteran is in receipt of TDIU and is thus being compensated for her inability to work.  Moreover, the Veteran does not contend, and the evidence does not suggest, that her psychiatric or knee disabilities have resulted in any hospitalizations.  38 C.F.R. § 3.321(b)(1).  In short, there is nothing exceptional or unusual about the Veteran's overall disability picture because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet.App. at 115.


ORDER

A disability rating in excess of 30 percent prior to January 2, 2013, for major depressive disorder and panic disorder is denied.  

A disability rating in excess of 70 percent since January 2, 2013, for major depressive disorder and panic disorder is denied.

A disability rating in excess of 10 percent prior to January 2, 2013, for rheumatoid arthritis of the left knee is denied.

A disability rating in excess of 20 percent since January 2, 2013, for rheumatoid arthritis of the left knee is denied.

A disability rating in excess of 10 percent for rheumatoid arthritis of the right knee is denied.



____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


